PER CURIAM.
Affirmed. Defendant’s motion to direct, made, at the close of plaintiff’s evidence, was waived by putting in proof without renewal of the motion; and, in any event, there was substantial evidence to support the verdict. The doctors’ evidence was, in substance, an expression of expert opinion as to the probability of permanence in the injury. A deduction of an unknown amount on account of pain and suffering must be made from the verdict; and hence no one can say that so much as was compensation for lack of earning power was excessive.
Let the mandate issue forthwith.